DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  The claim recites "the result"; it is more proper to refer to the "result" of a process step as a "product".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same".  There is insufficient antecedent basis for this limitation in the claim. Applicant should correct to make clear what the term refers to. Claims 2-14 are rejected for their dependence on Claim 1.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “inorganic precursor” in claim 1 is used by the claim to mean “the precursor to making an inorganic substance,” while the accepted meaning is “an inorganic substance used to produce another substance.” The term is indefinite because the specification does not clearly redefine the term. For purposes of examination, the examiner will interpret the limitation as meaning an inorganic substance used to produce another substance. Claims 2-14 are rejected for their dependence on Claim 1 and because they do not rectify the indefiniteness.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 8, 11, & 13-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moon (US Patent 9,368,801).

prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 (I).
Regarding Claim 2, the prior art meets obvious the limitations of Claim 1 as shown above. Further, Moon discloses the use of water as a solvent (Col 6, lines 44-45).
Regarding Claim 3, the prior art meets the limitations of Claim 1 as shown above.  Further, Moon discloses the use of toluene as the aromatic hydrocarbon-based organic solvent (Col 9, lines 23-24).
Regarding Claim 4, the prior art meets the limitations of Claim 1 as shown above.  Further, Moon discloses a suitable polymer nanoparticle may include polymethylmethacrylate (Col 7, lines 25-27).
Regarding Claim 5, the prior art meets the limitations of Claim 1 as shown above.  Further, Moon discloses the use of SPAN 80, a non-ionic surfactant (Col 9, line 30).
Regarding Claim 8, the prior art meets the limitations of Claim 1 as shown above.  Further, Moon discloses the use of benzoyl peroxide (BPO) as the polymerization initiator (Col 8, lines 6-8).

Regarding Claims 13 & 14, the prior art meets the limitations of Claim 1 as shown above. Further, Moon discloses the use of an acidic or basic catalyst within the emulsion (Claim 4).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as obvious over Moon (US Patent 9,368,801) in view of Hiroyuki (WO 2019131658 A1).
Regarding Claim 6, the prior art meets the limitations of Claim 5 as shown above. Further, Moon discloses the use of Pluronic F108, SPAN 80 (sorbitan monooleate), and Hypermer 2296 as surfactants for stabilization of the emulsion (Col 9, lines 27-31). While sorbitan monooleate is not disclosed by the Applicant, the surfactant is known in the art to be used for such applications, as shown by Hiroyuki (Paragraph beginning “As a nonionic surfactant…”).  Hiroyuki also shows polyoxyethylene-polyoxypropylene copolymer-based surfactants may be used (ibid). Thus, one of ordinary skill in the art at the time of the filing of the invention would find it obvious substitute sorbitan monooleate for the surfactant used by the present invention because they would achieve the same expected result, i.e. a stable emulsion. See MPEP 2143 (B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US Patent 9,368,801).
Regarding Claim 7, the prior art meets the limitations of Claim 1 as shown above.  Further, Moon discloses stirring the emulsion containing the organic solvent at a temperature at a range of from about 40 °C to about 80 °C (Col 7, lines 15-17). This overlaps with and makes obvious the range claimed by Claim 7.
Regarding Claim 9, the prior art meets the limitations of Claim 1 as shown above.  Further, Moon discloses a reaction temperature at a range of from about 40 °C to about 80 °C (Col 7, lines 15-17). This overlaps with and makes obvious the range claimed by Claim 9.
Regarding Claim 10, the prior art meets the limitations of Claim 1 as shown above.  Further, Moon discloses the temperature of the heat treatment step to be in a range of from about 600 °C to about 1200 °C (Col 10, lines 37 – 38). This overlaps with and makes obvious the range claimed by Claim 10.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Yi (KR 101394544B1).

 Yi discloses a method for producing a macroporous material interconnected with organic-inorganic hybrid silica particles (Claim 1) in the same nature as Moon. Further, Yi discloses the organic-inorganic composite silica particles is 3-tri (methoxysilyl) propyl methacrylate (Claim 2).
Therefore, one of ordinary skill in the art at the time of the filing of the invention would find it obvious to combine Moon’s spherical porous carbon structure produced by using a spherical nanoparticle-carbon precursor coaggregate as a template with Yi’s precursor with a methacrylate group in order to achieve a product with better surface characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736